McFarland, J., concurring.
I concur in the judgment of reversal solely upon the ground that, in my opinion, the main points in controversy were settled against respondent on the former appeal (78 Cal. 193), and the law of the case applies. Otherwise I would hold that the lien of appellant was premature. And where the question is open, I could not concur in the doctrine that there can be a lien for powder exploded in blasting for the foundation of a house or a flume. ‘‘Materials used in the construction,” as employed in the mechanic’s lien law, means, in my opinion, only such material things as go in and become part of the building or structure. In the eye of justice, a merchant who deals in lumber or hardware has no more right to a lien than a merchant who deals in pototoes or flour or sugar; and the former have a lien only as a legislative privilege. The language should not be strained for the purpose of enlarging the privileged class. The appellant has no powder in the structure, and never had. It merely exploded some there.